Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/21 has been entered. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Cao et al. (US 2011/0293946) and Hayakawa (US 2007/0134488) for the following reasons:
Cao discloses “sequential applying on a substrate and curing the following coating compositions: a) A basecoat composition comprising i. 5-15 wt. % of a fluorocarbon resin, ii. 5-15 wt. % of an inorganic particle, and iii. 20-30 wt % of a heat resistant binder resin, b) A midcoat composition comprising i. 50-65 wt. % of a fluorocarbon resin, ii. 5-15 wt. % of an acrylic resin, and iii. 0-10 wt. % of a heat resistant binder resin, and c) A topcoat composition comprising i. 50-65 wt. % of a fluorocarbon resin, ii. 5-15 wt. % of an acrylic resin, and iii. 3-10 wt. % of an inorganic particle with an average particle size between 15 and 20 .mu.m.” (page 1, paragraphs [0009-0020]). Cao discloses wherein the fluororesin contained includes polytetrafluoroethylene alone or mixtures of polytetrafluoroethylene and a fluororesin other than polytetrafluoroethylene, including tetrafluoroethylene-perfluoroalkyl vinyl ether copolymers (paragraph [0029]).
Here the basecoat is considered to meet the limitation of “primer layer”, and the topcoat is considered to meet the limitation of “top coat”.
Cao discloses “The substrates coated according to the present invention can be aluminum shaped articles, such as pots, pans, lids, mixing spoons, and all other utensils usually employed for food preparation and cooking” (page 2, paragraph [0041]).
Although Cao does not explicitly disclose that the article comprises a “laminate” as claimed, the invention of Cao comprises the same layers applied to the same substrate (cooking utensil) as in instant claim 15, and therefore is considered to have the same laminate structure as recited in the instant claim, and further, Cao discloses that “consecutive coating layers were sprayed on a grit blast frying pan at a total film thickness” (page 4, paragraph [0064]), indicating that the layers comprise a film. 
Cao discloses that “The inorganic particles have a preferred Mohs hardness of at least about 5, more preferably a mohs hardness of at least about 6. Examples of inorganic particles with Mohs hardness above 5 include…silicon carbide” (page 2, paragraph [0039]).
However, Cao does not disclose that the particles of silicon carbide have an “average circularity of 0.92 to 0.98” as required by claim 1.
Hayakawa teaches that “The coating composition of the present invention may further include a fluoropolymer. The fluoropolymer is a fluorocarbon resin. The coating composition may be used for each layer, meaning the primer, midcoat” (page 2, paragraph [0015]) where “The primer, the midcoat, or both, of the present invention may further comprise ceramic particles of an inorganic film hardener component” (page 3, paragraph [0026]).
Hayakawa discloses that “Examples of inorganic filler film hardeners include… silicon carbide” (page 4, paragraph [0029]).
Hayakawa discloses the particles have “an aspect ratio of… not greater than 1.5” (pages 3-4, paragraph [0028]) and that “The film hardener component…imparts durability to the non-
However, Hayakawa does not disclose that the particles of silicon carbide have an “average circularity of 0.92 to 0.98” as required by claim 1. This is significant in light of the data provided by Applicant showing the criticality of the claimed average circularity.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787